COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-163-CR
 
EDWIN PAUL PERRY                                                       
   APPELLANT
V.
THE STATE OF TEXAS                                                       
   STATE
------------
FROM COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
  
     Appellant Edwin Paul Perry attempts to appeal before
trial the trial court's denial of his motion to suppress.  An order denying
a motion to suppress is interlocutory and not immediately appealable.  McKown
v. State, 915 S.W.2d 160, 161 (Tex. App.--Fort Worth 1996, no pet.). 
Accordingly, we dismiss the appeal for want of jurisdiction.
 
                                                                     
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
DELIVERED: May 29, 2003

1. See Tex.
R. App. P. 47.4.